BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00001-CV

                     In the Interest of W.C.R. and I.S.R., Children



       (No. 10D0452-CCL IN COUNTY COURT AT LAW OF BOWIE COUNTY)


TYPE OF FEE                    CHARGES       PAID       BY
MOTION FEE                          $10.00   E-PAID     KRISTIAN YOUNG
CLERK'S RECORD                     $105.00   PAID       SCOTT ROBERTSON
REPORTER'S RECORD                    $0.00   UNKNOWN    KRISTIAN YOUNG
SUPREME COURT CHAPTER 51 FEE        $50.00   E-PAID     KRISTIAN YOUNG
INDIGENT                            $25.00   E-PAID     KRISTIAN YOUNG
STATEWIDE EFILING FEE               $20.00   E-PAID     KRISTIAN YOUNG
FILING                             $100.00   E-PAID     KRISTIAN YOUNG


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       September 16, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy